

FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of December 31, 2013 (this
“Amendment”) is entered into among EARTHLINK, INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and REGIONS BANK, in its capacities as
Administrative Agent and Collateral Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Regions Bank, in its
capacities as Administrative Agent and Collateral Agent, entered into that
certain Amended and Restated Credit Agreement dated as of May 29, 2013 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:


(a)    On the cover page of the Credit Agreement, the reference to “EARTHLINK,
INC.” is amended to read as “EARTHLINK, INC. (until consummation of the
Reorganization, then EARTHLINK HOLDINGS CORP.)”


(b)    In the introductory paragraph to the Credit Agreement, the reference to
“EarthLink, Inc., a Delaware corporation (the “Borrower”)” is amended to read as
“the Borrower”.


(b)    In the recitals to the Credit Agreement, the reference to the “Borrower”
is amended to read as “EarthLink”.


(c)    The definition of “Borrower” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Borrower” means (a) prior to the consummation of the Reorganization, EarthLink
and (b) upon consummation of the Reorganization and the execution and delivery
of the Borrower Assignment, Assumption and Release and at all times thereafter,
Holdings.


(d)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Borrower Assignment, Assumption and Release” means the Assignment, Assumption
and Release dated as of the Reorganization Date substantially in the form of
Exhibit A to be executed by EarthLink, Holdings and the Administrative Agent.



CHAR1\1334255v2
CHAR1\1334255v6

--------------------------------------------------------------------------------



“EarthLink” means EarthLink, Inc., a Delaware corporation, until such Person is
merged with and into Earthlink, LLC, a Delaware limited liability company, at
which time and all times thereafter it shall mean EarthLink, LLC, a Delaware
limited liability company.


“Holdings” means EarthLink Holdings Corp., a Delaware corporation, the ultimate
parent company of EarthLink upon consummation of the Reorganization as described
on Schedule 1.1.


“Reorganization” means that certain corporate reorganization of EarthLink and
its Subsidiaries described on Schedule 1.1; provided, that, (a) Holdings
simultaneously with consummation of the Reorganization shall become the
“Borrower” under the Credit Documents and shall duly execute and deliver a
Borrower Assignment, Assumption and Release and deliver all items required to be
delivered by the terms of Section 6.10, in each case in form and substance
reasonably satisfactory to the Administrative Agent or the Collateral Agent, as
applicable, (b) EarthLink shall simultaneously with consummation of the
Reorganization become a “Guarantor” hereunder and deliver to the Administrative
Agent or the Collateral Agent, as applicable, a Guarantor Joinder Agreement and
all items required to be delivered by the terms of Section 6.10 and Section
6.12, in each case in form and substance reasonably satisfactory to the
Administrative Agent and/or the Collateral Agent, (c) the Credit Parties shall
simultaneously with consummation of the Reorganization deliver evidence to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, that the Senior Secured Notes, those certain 8.875% senior
notes of EarthLink and the Intercreditor Agreement have been amended as
necessary to give effect to the Reorganization and (d) the Credit Parties shall
have delivered to the Administrative Agent and/or the Collateral Agent such
other items and documentation evidencing the Reorganization as the
Administrative Agent and/or the Collateral Agent shall reasonably request.


“Reorganization Date” means the first date upon which the Reorganization shall
have occurred and the conditions set forth in the definition of “Reorganization”
shall have been satisfied.


(e)    In Section 1.1 of the Credit Agreement,


(i)    the definition of “Asset Sale” is amended by deleting the “and”
immediately prior to clause (f), replacing the “.” at the end of clause (f) with
“; and” and adding a new clause (g) to read as follows:


(g)     any sale, transfer or other disposition to a Credit Party or Subsidiary
to the extent necessary to consummate the Reorganization.


(ii)    the definition of “Change of Control” is amended by replacing the “.” at
the end of clause (b) with “;” and adding the following after clause (b)
“provided, that, consummation of the Reorganization and the transactions
contemplated thereby shall not constitute a Change of Control.”


(iii)    the definition of “Credit Document” is amended by inserting the text
“Borrower Assignment, Assumption and Release, each Guarantor Joinder Agreement,”
immediately after the text “Collateral Documents,”; and

CHAR1\1334255v2
CHAR1\1334255v6

--------------------------------------------------------------------------------





(iv)    the definition of “Guarantors” is amended to add a new last sentence to
read as follows:


It is understood and agreed that, as of the Reorganization Date and at all times
thereafter, EarthLink shall be deemed to be a “Guarantor” hereunder and shall
join as a Guarantor pursuant to Section 6.10 on such date.


(f)    New clauses (e), (f) and (g) are hereby added to Section 6.10 of the
Credit Agreement immediately following clause (d) to read as follows:


(e)    Simultaneously with consummation of the Reorganization, cause EarthLink
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Guarantor Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose and (ii) deliver to
the Administrative Agent documents of the types referred to in Section 4.1(b)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.


(f)    Simultaneously with consummation of the Reorganization, cause Holdings to
(i) become the Borrower by executing the Borrower Assignment, Assumption and
Release and such other documents as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent documents
of the types referred to in Section 4.1(b) and favorable opinions of counsel to
Holdings (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the Loan Documents to which Holdings is party after
giving effect to the documents referred to in clause (i)), all in form, content
and scope reasonably satisfactory to the Administrative Agent, (iii) consent to
the Intercreditor Agreement by executing a joinder agreement or such other
documentation as reasonably requested by the Administrative Agent and (iv)
deliver (or cause to be delivered) to the Collateral Agent duly-executed
counterparts to an amendment to each of the Mortgages (with each such amendment
changing the “Borrower” described therein from EarthLink to Holdings and
otherwise in form and substance reasonably satisfactory to the Collateral
Agent), together with a title policy endorsement in form and substance
reasonably satisfactory to the Collateral Agent.


(g)    Simultaneously with consummation of the Reorganization, with respect to
each Credit Party whose Organizational Documents are being amended,
supplemented, replaced or otherwise modified as a part of the Reorganization,
cause Holdings to deliver to the Administrative Agent a certificate of an
Authorized Officer of such Credit Party, in form and substance reasonably
satisfactory to the Administrative Agent, (i) attaching and certifying the
Organizational Documents of such Credit Party giving effect to the
Reorganization and (ii) in the case of Holdings, attaching resolutions of its
boards of director approving the Reorganization and authorizing the execution
and delivery of the Borrower Assignment, Assumption and Release and any
documents, agreements or certificates related thereto and certifying that such
resolutions have not been amended, supplemented or otherwise modified and remain
in full force and effect as of the date hereof.



CHAR1\1334255v2
CHAR1\1334255v6

--------------------------------------------------------------------------------



(g)    In clause (g) of Section 7.1 of the Credit Agreement, the reference to
“Company” therein is hereby amended to read as “Borrower”.


(h)    A new clause (d) is hereby added to Section 7.9 of the Credit Agreement
immediately following clause (c) to read as follows:


(d)    the Borrower and its Subsidiaries may consummate the Reorganization.


(i)    In Appendix B to the Credit Agreement, the reference therein to
“EarthLink, Inc.” is amended to read as “EarthLink, Inc. (until consummation of
the Reorganization, then EarthLink Holdings Corp.)”


(j)    A new Schedule 1.1 is hereby added to the Credit Agreement to read as
provided on Schedule 1.1 attached hereto.


(k)    Schedule 5.1 of the Credit Agreement is hereby amended to add “Upon
consummation of the Reorganization:
            
Credit Party
Jurisdiction of Organization
EarthLink Holdings Corp.
Delaware



(l)    A new Exhibit A is hereby added to the Credit Agreement to read as
provided on Exhibit A attached hereto.


2.    Amendments to Collateral Documents and Exhibits to Credit Agreement.


(a)    In the first recital in each of the Pledge Agreement and the Security
Agreement, the reference to “EarthLink, Inc., a Delaware corporation (the
“Borrower”)” is amended to read as “the Borrower”.


(b)    In the Exhibits to the Credit Agreement, each reference therein to
“EarthLink, Inc.” is amended to read as “EarthLink, Inc. (until consummation of
the Reorganization, then EarthLink Holdings Corp.)”.


3.    Consent to Release. Each of the Lenders hereby consents to the execution
and delivery by the Administrative Agent of the Borrower Assignment, Assumption
and Release and the release of the “Assignor” (as defined therein) contemplated
by paragraph 3 thereof.


4.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(a)    The Administrative Agent shall have received duly executed counterparts
of this Amendment executed by the Borrower, the Guarantors, the Lenders and the
Administrative Agent.


(b)    Resolutions from the board of directors of the Borrower approving the
Reorganization, this Amendment, the transactions contemplated herein and
authorizing the execution and delivery of this Amendment and any documents,
agreements or certificates related thereto and

CHAR1\1334255v2
CHAR1\1334255v6

--------------------------------------------------------------------------------



certifying that such resolutions have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the date hereof.


5.    Authorization to Amend Intercreditor Agreement. The Lenders (by act of the
Required Lenders) hereby (a) consent to and approve the terms of an amendment to
the Intercreditor Agreement, a copy of which is attached hereto as Exhibit B,
(b) acknowledge the terms of the Intercreditor Agreement, as amended thereby,
and agree to be bound by the terms thereof and (c) advise and direct the
Administrative Agent to enter into such amendment to the Intercreditor Agreement
on behalf of the Lenders.


6.    Miscellaneous.


(a)    Each of the Credit Parties hereby (i) acknowledges and consents to all of
the terms and conditions of this Amendment, (ii) ratifies and affirms its
obligations under the Credit Documents, (iii) agrees that (A) its obligations
under each of the Credit Documents to which it is party shall remain in full
force and effect according to their terms and (B) this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Credit Documents (except
to the extent provided in the Borrower Assignment, Assumption and Release).


(b)    Each of the Credit Parties hereby represents and warrants as follows:


(i)    Such Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by such Credit
Parties and constitutes such Credit Party’s legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment.


(c)    Each of the Credit Parties represents and warrants to the Administrative
Agent and the Lenders that (i) the representations and warranties of the Credit
Parties set forth in Section 5 of the Credit Agreement and in each other Credit
Document are (A) with respect to representations and warranties that contain a
materiality qualification, true and correct (after giving effect to such
materiality qualification set forth therein) and (B) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
on and as of such earlier date and (ii) no event has occurred and is continuing
which constitutes a Default or an Event of Default.


(d)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the

CHAR1\1334255v2
CHAR1\1334255v6

--------------------------------------------------------------------------------



same instrument. Delivery of an executed counterpart of this Amendment by
telecopy or other secure electronic format (.pdf) shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.


(e)    This Amendments shall be deemed to be, and is, a “Credit Document.”


(f)    This Amendment shall be governed by, and construed in accordance with,
the law of the State of New York.


    
[Signature pages follow]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:
EARTHLINK, INC., a Delaware corporation,

as a Borrower


By:        
Name: Bradley A. Ferguson
Title: Executive Vice President, Chief Financial
Officer




GUARANTORS:                BTI TELECOM CORP.
BUSINESS TELECOM OF VIRGINIA, INC.
BUSINESS TELECOM, INC.
CHOICE ONE COMMUNICATIONS OF CONNECTICUT INC.
CHOICE ONE COMMUNICATIONS OF MAINE INC.
CHOICE ONE COMMUNICATIONS OF MASSACHUSETTS INC.
CHOICE ONE COMMUNICATIONS OF NEW YORK INC.
CHOICE ONE COMMUNICATIONS OF OHIO INC.
CHOICE ONE COMMUNICATIONS OF PENNSYLVANIA INC.
CHOICE ONE COMMUNICATIONS OF RHODE ISLAND INC.
CHOICE ONE COMMUNICATIONS OF VERMONT INC.
CHOICE ONE COMMUNICATIONS RESALE L.L.C.
CHOICE ONE OF NEW HAMPSHIRE INC.
CONNECTICUT BROADBAND, LLC
CONNECTICUT TELEPHONE & COMMUNICATION SYSTEMS, INC.
CONVERSENT COMMUNICATIONS LONG DISTANCE, LLC
CONVERSENT COMMUNICATIONS OF CONNECTICUT, LLC
CONVERSENT COMMUNICATIONS OF MAINE, LLC
CONVERSENT COMMUNICATIONS OF MASSACHUSETTS, INC.
CONVERSENT COMMUNICATIONS OF NEW HAMPSHIRE, LLC
CONVERSENT COMMUNICATIONS OF NEW JERSEY, LLC
CONVERSENT COMMUNICATIONS OF NEW YORK, LLC
CONVERSENT COMMUNICATIONS OF PENNSYLVANIA, LLC
CONVERSENT COMMUNICATIONS OF RHODE ISLAND, LLC
CONVERSENT COMMUNICATIONS OF VERMONT, LLC
CONVERSENT COMMUNICATIONS RESALE L.L.C.
CTC COMMUNICATIONS CORP.
CTC COMMUNICATIONS OF VIRGINIA, INC.
DELTACOM, LLC
EARTHLINK BUSINESS HOLDINGS, LLC
EARTHLINK BUSINESS, LLC
EARTHLINK CARRIER, LLC
EARTHLINK MANAGED SERVICES, LLC
EARTHLINK SHARED SERVICES, LLC
ITC^DELTACOM, INC.
LIGHTSHIP TELECOM, LLC
US XCHANGE INC.
US XCHANGE OF ILLINOIS, L.L.C.
US XCHANGE OF INDIANA, L.L.C.
US XCHANGE OF MICHIGAN, L.L.C.
US XCHANGE OF WISCONSIN, L.L.C.


By:        
Name: Bradley A. Ferguson
Title: Executive Vice President, Chief Financial     Officer


ADMINISTRATIVE AGENT
AND COLLATERAL AGENT:
REGIONS BANK,
as Administrative Agent and Collateral Agent





By:        
Name:
Title:








LENDERS:
REGIONS BANK,
as a Lender



By:        
Name:
Title:


FIFTH THIRD BANK,
as a Lender


By:        
Name:
Title:


CREDIT SUISSE AG, CAYMAN ISLAND BRANCH,
as a Lender


By:        
Name:
Title:


By:        
Name:
Title:


DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender


By:        
Name:
Title:


JEFFERIES FINANCE LLC,
as a Lender


By:        
Name:
Title:






Schedule 1.1


REORGANIZATION


EarthLink, LLC, a Delaware limited liability company and a wholly-owned
Subsidiary of EarthLink Holdings Corp., merges with EarthLink, Inc., with
EarthLink, LLC being the surviving entity.








Exhibit A


FORM OF BORROWER ASSIGNMENT, ASSUMPTION AND RELEASE


This ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (this “Assignment”), dated as
of _________, 20___, is by and among EARTHLINK, LLC, a Delaware limited
liability company, as assignor (the “Assignor”), EARTHLINK HOLDINGS CORP., a
Delaware corporation, as assignee (the “Assignee”), and REGIONS BANK, as
administrative agent for the Lenders party to the Credit Agreement (defined
herein) (the “Administrative Agent”).


WHEREAS, the Assignor has entered into that certain Credit Agreement, dated as
of May 29, 2013 (as amended, restated, refinanced, extended or otherwise
modified, the “Credit Agreement”; capitalized terms used herein and not defined
herein shall have the meanings set forth in the Credit Agreement), by and among
the Assignor, as borrower, certain Subsidiaries of the Assignor, as guarantors,
the Lenders party thereto and the Administrative Agent;


WHEREAS, the Assignor has agreed to assign to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement;


WHEREAS, the Assignee desires to accept the assignment of all of the Assignor’s
rights, interests, duties, obligations and liabilities in, to and under the
Credit Agreement;


WHEREAS, the Assignor has requested that the Administrative Agent, on behalf of
the Lenders, release the Assignor from all of its obligations under the Credit
Agreement; and


NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:


1.    Assignment of Credit Agreement. Effective as of the date hereof (but after
the consummation of the Reorganization), the Assignor hereby absolutely assigns,
transfers and conveys to the Assignee all of its rights, interests, duties,
obligations and liabilities as a “Borrower” in, to and under the Credit
Agreement.


2.    Assumption of Credit Agreement. Effective as of the date hereof (but after
the consummation of the Reorganization), the Assignee hereby absolutely accepts
the assignment described in Section 1 and assumes all of the duties, obligations
and liabilities of the Assignor as a “Borrower” in, to and under the Credit
Agreement to the same extent as if the Assignee had executed the Credit
Agreement. The Assignee hereby ratifies, as of the date hereof, and agrees to be
bound by the terms and provisions of the Credit Agreement and accepts all of the
Assignor’s rights, interests, duties, obligations and liabilities as a
“Borrower” thereunder. Without limiting the generality of the foregoing terms of
this paragraph 2, the Assignee hereby (a) acknowledges, agrees and confirms that
(i) by its execution of this Assignment, the Assignee shall be deemed to be a
party to the Credit Agreement and the “Borrower” for all purposes of the Credit
Agreement, (ii) the Assignee shall have all of the obligations of the Borrower
thereunder as if it had executed the Credit Agreement and (iii) this Assignment
shall be deemed a “Credit Document” for all purposes of the Credit Agreement,
(b) reaffirms the representations and warranties set forth in Section 5 of the
Credit Agreement, (c) agrees to be bound by the affirmative and negative
covenants set forth in Section 5 and 6 of the Credit Agreement and (d) promises
to pay to the Lenders and the Administrative Agent all Obligations outstanding
at, or incurred on or after, the date hereof, as provided in the Credit
Documents.


3.    Release. The Administrative Agent, on behalf of the Lenders, confirms
that, from and after the execution and delivery of this Assignment by each of
the Assignor and the Assignee, the Assignor is released and forever discharged
from any duties, obligations and liabilities as a “Borrower” under the Credit
Agreement; provided that the foregoing release shall not extend to the
obligations of the Assignee arising under that certain Guarantor Joinder
Agreement of even dated herewith executed by the Assignee, the Administrative
Agent and the Collateral Agent. The release contained herein is intended to be
final and binding upon the parties hereto, the Lenders and their respective
heirs, successors and assigns. Each party hereto agrees to cooperate in good
faith and to execute such further documents as may be necessary to effect the
provisions of this Assignment.


4.    Joinder to Guaranty, Pledge Agreement, Security Agreement. The Assignee
hereby agrees as follows with the Administrative Agent, for the benefit of the
holders of the Obligations:
(a)    The Assignee will be deemed to be a party to the Credit Agreement and a
“Guarantor” for purposes of the Credit Agreement (and thereby guaranty (i)
obligations under any Secured Hedge Agreements, (ii) obligations under any
Secured Treasury Management Agreements and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Section 8.1 and 8.8 of the
Credit Agreement) as provided in the Credit Agreement), and shall have the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Asignee hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to it as a
Guarantor contained in the Credit Agreement. Without limiting the generality of
the foregoing terms of this clause (a), the Asignee hereby, jointly and
severally together with the other Guarantors, guarantees to each holder of the
Obligations as provided in Section 8 of the Credit Agreement, the prompt payment
and performance of the Obligations (to the extent guaranteed by the Assignee
pursuant to the terms of the Credit Agreement) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.
(b)    The Asignee will be deemed to be a party to the Pledge Agreement and a
“Pledgor” for all purposes of the Pledge Agreement, and shall have all the
obligations of a Pledgor thereunder as if it had executed the Pledge Agreement.
The Asignee hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Pledge Agreement.
Without limiting the generality of the foregoing terms of this clause (b), the
Assignee hereby grants, pledges and assigns to the Collateral Agent, for the
benefit of the holders of the Obligations, a continuing security interest in any
and all right, title and interest of the Assignee in and to the Equity Interests
identified on Schedule 3 hereto and all other Pledged Collateral (as defined in
the Pledge Agreement) of the Assignee to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Pledge
Agreement).
(c)    The Assignee will be deemed to be a party to the Security Agreement and a
“Grantor” for all purposes of the Security Agreement, and shall have all the
obligations of a Grantor thereunder as if it had executed the Security
Agreement. The Asignee hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement. Without limiting the generality of the foregoing terms of this clause
(c), the Assignee hereby grants, pledges and assigns to the Collateral Agent,
for the benefit of the holders of the Obligations, a continuing security
interest in any and all right, title and interest of the Assignee in and to the
Collateral (as defined in the Security Agreement) of the Assignee to secure the
prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).
4.    Certain Representations. The Assignee hereby represents and warrants to
the Administrative Agent and the Lenders that:
(a)    The Assignee’s exact legal name and state of formation are as set forth
on the signature pages hereto.
(b)    The Assignee’s taxpayer identification number and organization number are
set forth on Schedule 1 hereto.
(c)    Other than as set forth on Schedule 2 hereto, the Assignee has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.
(d)    Schedule 3 hereto lists each direct Subsidiary of the Assignee, together
with (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the certificate number(s) of the
certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the Assignee (directly or indirectly)
of such Equity Interests and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.
5.    Notice Address. The address of each of the Assignee and the Assignor for
purposes of all notices and other communications is the address designated for
all Credit Parties in Section 11.1 of the Credit Agreement or such other address
as the Assignee or the Assignor, as applicable, may from time to time notify the
Administrative Agent in writing.
6.    Acknowledgement. Each of the parties hereto acknowledges that its
execution and delivery of this Assignment has not been the result of any
coercion or duress.


7.    No Modifications. Except as expressly provided for herein, nothing
contained in this Assignment shall amend or modify, or be deemed to amend or
modify, the Credit Agreement or any other Credit Document.


8.    Governing Law. This Assignment shall be governed by, and construed in
accordance with, the law of the State of New York.


9.    Counterparts. This Assignment may be executed in several counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute one and the same instrument. Delivery of an executed counterpart by
of this Assignment by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment.


10.    Binding Nature. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.




[Signature pages follow]


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the date set forth above.




ASSIGNOR:
EARTHLINK, LLC,

a Delaware limited liability company


By:                    
Name:    
Title:    




ASSIGNEE:                EARTHLINK HOLDINGS CORP.,
a Delaware corporation


By:                    
Name:
Title:    


ADMINISTRATIVE AND
COLLATERAL AGENT:
REGIONS BANK,

as Administrative Agent and Collateral Agent


By:                    
Name:    
Title:     
Schedule 1
to Borrower Assignment, Assumption and Release
Taxpayer Identification Number; Organizational Number
Schedule 2
to Borrower Assignment, Assumption and Release
Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure
Schedule 3
to Borrower Assignment, Assumption and Release
Equity Interests








Exhibit B


Form of Amendment to Intecreditor Agreement

CHAR1\1334255v2
CHAR1\1334255v6